Exhibit 99.2 Investor Relations ConferenceCall November 26, 2007 With the exception of historical information, the mattersdiscussed in this presentation are forward looking statementsthat involve a number of risks and uncertainties. The actualresults of the Company could differ significantly from thosestatements. Factors that could cause or contribute to suchdifferences include, but are not limited to: continuing demand forthe Company’s products, competitive factors, the Company’sability to finance future growth, the Company’s ability to produceand market new products in a timely fashion, the Company’sability to continue to attract and retain skilled personnel, and theCompany’s ability to sustain or improve current levels ofproductivity. Further information on the Company’s risk factors iscontained in the Company’s quarterly and annual reports andfiled with the Securities and Exchange Commission. Safe Harbor Statement Under thePrivate Securities Litigation ReformAct of 1995 Introduction and Welcome § Introduction and Welcome § Agenda – Fiscal year 2007 summary – Strategy going forward – Questions and Answers Fiscal year 2007 Summary § Gross revenues $8.86 MM (up over 51%) § SG&A $3.46 MM (39% of sales, down from 51%) § R&D $0.81 MM (up from $0.45 MM) § Income Before Income Taxes $2.6 MM (up 195% from $0.89 MM) – Income tax estimates were too low for the 2nd and 3rd quarters due to a communication error with last year’s tax accountants - a spreadsheet showing Net Operating Loss (NOL) Carry Forward for California income tax was not updated to reflect NOL used up last year – Our tax accountants are not the same people as our financial accountants, and they only review 10K’s, not 10Q’s. Our CFO and financial accountants customarily assume the previous year’s tax rate to be a reasonable estimate for the current year, which has worked well for the ten years we’ve been public. Clearly, we’ll be paying close attention to this from now on! § Net Earnings $1.54 MM ($0.08/FD share) (up 127%) § Cash flow +$2.85 MM (cash at 8/31 $4.54 MM, up from $1.69 MM) Progress § ADMET Predictor/ADMET Modeler – New model to predict binding affinity of potential new drug molecules to HIV integrase was released – Improvements to ADMET Modeler increase speed and model quality – Tighter integration of ADMET Predictor with both GastroPlus (released) and ClassPharmer (nearing release) – SBIR grant awarded in July ($100K), Phase II proposal now in preparation (potential $750K) Progress - 2 § ClassPharmer – Numerous improvements added in response to customer requests – Site license by one of the world’s largest pharmaceutical companies after a short evaluation – Initial molecule design capabilities released earlier this year – Enhanced molecule design capabilities nearing release § DDDPlus – Sales increasing steadily, with customers now in U.S., Europe, Japan, and India, including two licenses at the FDA – Improvements to the physical models as well as user interface continue at a steady pace Progress - 3 § GastroPlus – Flagship product and biggest money maker – “Gold standard” in the industry, with far more licenses than any competitor – Funded collaboration with a major pharmaceutical company continues to advance the state-of-the-art in this area – Funded collaboration/study contract with one pharmaceutical company provided access to high quality data to add absorption via the oral cavity in a beta release – Significant increase in consulting contracts using GastroPlus to assist pharmaceutical companies of all sizes in analyzing preclinical and clinical data Progress - 4 § Words+ subsidiary – New Say-it! SAM PDA-based communication system developed, nearing release (injection molding issues held up project for several months - now resolved) – New vocabularies for SAM communication software developed, nearing release – Microsoft Vista™ versions of our software were developed and released – More cost-effective method of converting dedicated communication systems to general-purpose systems was developed and is now shipping Miscellaneous § Life Sciences staff has been expanded and we are currently seeking two more scientists § CEO’s employment contract renewed for two years effective September 1 – Salary increased, bonus eliminated at CEO’s request – Net effect is savings of up to $75,000/year § CEO purchased airplane and is using it at his own expense for business purposes. Company does not pay any portion of purchase or operating costs. Expected savings in travel costs in the tens of thousands Strategy Going Forward § Expand product line and services – Pharmaceutical software § Continue to enhance current products § Complete MembranePlus™ (put on hold two years ago) § Seek opportunities to partner and/or acquire new products § Continue to seek SBIR funds – Pharmaceutical consulting services § Expanded Simulation Technologies team is handling growing demand for consulting services – Words+ subsidiary § Seek and complete strategic acquisitions § Look for SBIR funding opportunities that fit our expertise § Continue to forge collaborative relationships within academia, government, and industry organizations § Continue aggressive marketing and sales activities in both companies Summary § Company is strong and growth is expected to continue § Product line is first-class, but we’re not sitting still. All products will continue to be enhanced both in response to customer requests and to expand the utility of our products to new users. § $4.5 MM in cash and no debt § Acquisitions are in the works (although there can be no assurances that they will be completed) § Growing dedicated and extremely talented workforce working to grow the product lines in both businesses § Expanding marketing and sales efforts in both businesses § Guidance for FY2008: We expect sustained strong growth in FY2008. Our revenues guidance policy is to provide as optimistic a number as we comfortably can, but we don’t want to put a number out that is too low or too high. Because we expect acquisitions in both sides of the business to have a significant effect on the coming year’s revenues, we’re going to hold off on providing guidance until they are resolved. We hope to have news on these in December and/or January. § Slides available by e-mail on request through info@simulations-plus.com Questions?
